Citation Nr: 0734210	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to March 1956.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, among other 
things, denied service connection for bilateral hearing loss.  
In March 2005, the veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2004 (prior to the June 2004 rating decision) and 
January 2005 letters, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letters advised the veteran that he should submit any 
evidence in his possession pertinent to his claims.  

While the veteran did not receive notice regarding the rating 
of bilateral hearing loss disability or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such award is a matter for consideration.  
The veteran is not prejudiced by the timing of such notice.

In his December 2003 original claim, the veteran indicated 
that he was not receiving Social Security Disability 
benefits.  However, a Social Security Administration (SSA) 
inquiry indicated that the veteran was awarded Social 
Security disability benefits.  Records included in this 
determination have not been associated with the claims file. 
However, the Board is not required to obtain these records.  
There is absolutely nothing in the record on appeal which 
would lead the Board to believe that they contain any 
information which would be pertinent to this claim.  That is, 
there is no hint that the SSA records would contain any 
medical or other evidence which show that the veteran's 
claimed bilateral hearing loss was present in service or 
would tend to relate such hearing loss to his military 
service.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
(VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.)  There do not appear to be 
any pertinent records outstanding.  Accordingly, the Board 
concludes that the duty to assist has been satisfied in this 
case.  The Board will proceed with appellate review.

II.  Factual Background

The veteran asserted that he has bilateral hearing loss that 
was caused by noise exposure in service.  The veteran's DD 
Form 214 and SMR's reflect that his military occupational 
specialty was as a rifleman.  There was no indication that he 
served in combat.  Service medical records were negative for 
any complaints, treatment, or diagnoses of a hearing loss 
disability.  February 1953 and September 1955 enlistment and 
separation examinations noted that the veteran had 15/15 
whispered voice hearing bilaterally.

1992 to 2004 VA outpatient treatment records included a July 
1992 record that noted complaints of decreased hearing.  On 
August 1992 audiological evaluation, puretone thresholds were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
45
60
   LEFT
15
15
40
55
55

In the right ear, the average puretone threshold was 36.25 db 
with a speech recognition score of 94 percent.  In the left 
ear, the average puretone threshold was 41.25 db with a 
speech recognition score of 92 percent.  It was noted that 
since the veteran was not service-connected for his hearing 
loss, he was not eligible for VA hearing aids.  He was 
advised about filing for service connection and advised about 
privately purchasing amplification.  

An April 1994 VA otolaryngology consult noted that a February 
1994 MRI was negative for acoustic neuroma.  Another April 
1994 record noted a history of addiction to other-the-counter 
nasal sprays for many years and a broken neck in service.  On 
June 1994 audiological evaluation, puretone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
60
70
   LEFT
30
45
60
65
70

In the right ear, the average puretone threshold was 51.25 db 
with a speech recognition score of 74 percent.  In the left 
ear, the average puretone threshold was 60 db with a speech 
recognition score of 76 percent.

A January 1996 VA ENT consult noted complaints of difficulty 
hearing and a history of noise exposure in the Marine Corps 
and in his civilian occupation.  The veteran denied loud 
noise exposure over the last few years.  The veteran had 
sensorineural hearing loss.  The loss was stable in regards 
to previous audio results of 1994 and 1992.  The results were 
consistent with noise-induced cochlear loss.  On audiological 
evaluation, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
55
65
   LEFT
15
30
50
55
65

In the right ear, the average puretone threshold was 43.75 db 
with a speech recognition score of 90 percent.  In the left 
ear, the average puretone threshold was 50 db with a speech 
recognition score of 88 percent.

A March 2000 VA audiology consult noted that the veteran 
continued to be exposed to some loud noise from tractors and 
power tools.  On March 2000 audiological evaluation, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
65
   LEFT
15
45
50
55
65

In the right ear, the average puretone threshold was 47.5 db 
with a speech recognition score of 84 percent.  In the left 
ear, the average puretone threshold was 53.75 db with a 
speech recognition score of 86 percent.

On December 2001 VA audiological evaluation, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
75
   LEFT
25
50
55
65
75

In the right ear, the average puretone threshold was 57.5 db 
with a speech recognition score of 68 percent.  In the left 
ear, the average puretone threshold was 61.25 db with a 
speech recognition score of 70 percent.  It was noted that 
the veteran's hearing problems were getting worse.  He had 
two pairs of privately purchased hearing aids that didn't 
work.  The veteran reported inconsistent use of hearing 
protection when operating power tools or shooting weapons.  
The results of his audiogram were consistent with this loss 
being of cochlear origin.  In comparison to previous results 
of 1992, 1994, 1996, and 2000, a gradual progression of 
bilateral loss was seen.  The importance of consistent use of 
hearing protection in all hazardous noise situations was 
emphasized.  

A January 2004 request for archived VA records indicated that 
no information prior to 1992 was available. 

On March 2004 VA audiological evaluation for compensation, it 
was noted that the c-file was reviewed.  The veteran had 
complaints of increasing difficulty hearing and understanding 
speech since the 70's.  He indicated that the loss 
significantly changed in the 90's and he felt that his 
hearing loss was secondary to noise exposure while he was in 
service.  He gave a history of noise exposure in Korea when 
he claimed he was exposed to small arms fire and in coming 
and outgoing artillery fire.  In his civilian occupation, he 
worked in construction and sometimes operated heavy equipment 
for limited times.  He reported some exposure to rifle fire 
from hunting, but it was very limited.  

Audiological evaluation revealed puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
75
   LEFT
45
55
55
60
75

In the right ear, the average puretone threshold was 60 db 
with a speech recognition score of 60 percent.  In the left 
ear, the average puretone threshold was 61 db with a speech 
recognition score of 68 percent.  The diagnosis was bilateral 
sensorineural hearing loss in both ears.  The examiner opined 
that the hearing loss was least likely secondary to military 
noise exposure.  He commented that this was supported by the 
veteran's reported onset of symptoms for both hearing loss 
and tinnitus and progression seen in audiometric examination 
performed by VA since the early 90's.   

In correspondence dated in November 2004, Dr. K. L. H., a 
private physician, noted that the veteran had a long history 
of hearing loss.  The veteran indicated that it had been 
slowly progressive in both ears.  There was no history of 
ototoxic medication.  He had a history of noise exposure and 
head trauma in the past.  He was exposed to artillery noise 
and he served in Korea.  His otoscopic, head, and neck 
examinations were unremarkable.  It was noted that 
audiometric testing revealed bilateral sensorineural hearing 
loss, with an average of 56 decibels in the right ear and 55 
decibels in the left ear.  Speech reception thresholds were 
50 decibels bilaterally

On his December 2004 Form 9, the veteran reported that in 
March 1953, he was going through an obstacle course when a 
demolition blew up about 5 feet away.  
A December 2004 record from Dr. F. F., a private physician, 
noted that the veteran's neurological history was positive 
for a head injury in 1954 at the time of the war.  His ear 
problems dated back to 1953 when e was present and close to 
explosion and bombardment.  The veteran also gave a history 
of a broken neck.  An audiogram showed evidence of bilateral 
moderate-to-severe sensorineural hearing loss with only 56% 
discrimination in both ears.  

At his March 2004 DRO hearing, the veteran stated that he 
served in Korea and his MOS was rifleman.  He indicated that 
most of the noise exposure occurred during boot camp.  An 
explosion occurred close to his head that blew his helmet off 
while there was machine gun firing.  He did not go to sick 
bay.  While he was in Korea, there was a lot of firing.  He 
was there for three to four weeks "mopping up."  He 
indicated that he was in situations that were like the real 
war.  He also indicated that Dr. F. F. reviewed a copy of the 
claims file.  

III.  Criteria & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent. 38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, it is not in dispute that the veteran now has a 
bilateral hearing loss disability, as such is shown by 
official audiometry, and has been diagnosed by both private 
and VA examiners.  Given his military occupational specialty 
as a rifleman, it is also not in dispute that he likely was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for the hearing loss is that 
it is related to the noise trauma in service.

VA outpatient treatment records noted a history of noise 
exposure both in the military and post military and indicated 
that the hearing loss was noise-induced cochlear loss.  
However, the records did not attribute the hearing loss 
specifically to the noise exposure that occurred in service 
nor was post service noise exposure ruled out as a cause.  
See January 1996 VA ENT consult.  Furthermore, a March 2000 
audiology consult noted that the veteran continued to be 
exposed to post service loud noise from tractors and power 
tools.  

On March 2004 VA examination, the examiner opined that the 
hearing loss was "least likely secondary to military noise 
exposure."  The examiner found that his opinion was 
supported by the veteran's reported onset of symptoms for 
hearing loss (in the 70's) and progression seen in 
audiometric examinations performed by VA since the early 
90's.  Although a December 2004 record from Dr. F. F. 
indicated that the veteran's ear problems dated back to 1953 
when he was present and close to explosion and bombardment, 
the Board finds that this statement lacks probative value.  
There is no indication that Dr. F. F. reviewed the claims 
file (despite the veteran's indication that he left a copy of 
the claims file for Dr. F. F. to review), especially given 
that Dr. F. F. also reported a history of the veteran 
breaking his neck in service (service medical records only 
note a burn to the neck).  Also, Dr. F. F. provided no basis 
for his statement.  Because the March 2004 VA opinion is 
based on review of the record, and includes supporting 
rationale (i.e., the reported onset of symptoms and the 
progression of loss in the 90's), the Board finds it 
persuasive.

The Board recognizes that the veteran, in his December 2003 
original claim, indicated that his hearing loss began in 1965 
in one section of the claim and in a subsequent section he 
indicated that the disability began in 1987.  Also, as 
mentioned above, on his March 2005 VA examination, he 
indicated that his hearing loss began in the 70's and 
significantly changed in the 90's.  However, his various 
contentions as to when his disability began does not alter 
the medical evidence showing that there was no clinical 
finding of the disability for almost four decades after 
service.

Although the veteran believes his bilateral hearing loss 
began as a consequence of noise exposure in service, he is 
not shown to have medical training and there is no medical 
evidence to support his contentions.  As such, the Board must 
find that the veteran's statements are insufficient to 
establish a relationship between currently diagnosed 
disabilities and his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions). 

In light of the foregoing, the Board concludes that it is not 
shown that the veteran's hearing loss was related to his 
service, to include exposure to noise trauma therein.  Also, 
sensorineural hearing loss was not shown to have manifested 
within one year of discharge to be afforded the presumptive 
conditions.  There is a preponderance of the evidence against 
this claim; hence, it must be denied.








ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


